 Case 1:18-cr-00111-CMH Document 29 Filed 05/13/19 Page 1 of 2 PageID# 108



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

IN RE: APPLICATION OF                        )
REPORTERS COMMITTEE FOR                      )              No 1:18mc37
FREEDOM OF THE PRESS TO                      )
UNSEAL CRIMINAL PROSECUTION                  )              No. 18cr111
OF JULIAN ASSANGE                            )

                                 Government’s Notice of Filing

       On May 1, 2019, Judge Hilton ordered the Government to file with the Clerk's Office a

redacted copy of the letter that is Docket #15, in conformity with Federal Rule of Criminal

Procedure 49.1.

       In accordance with that order, we have filed a redacted copy with the Clerk's Office.

                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                             By:        /s
                                                    Gordon D. Kromberg
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Eastern District of Virginia
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    (703) 299-3700
                                                    gordon.kromberg@usdoj.gov
  Case 1:18-cr-00111-CMH Document 29 Filed 05/13/19 Page 2 of 2 PageID# 109



                                 CERTIFICATE OF SERVICE
       I hereby certify that on this May 11, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

all attorneys of record.


                                                   /s
                                              Gordon D. Kromberg
                                              Assistant United States Attorney
                                              Attorney for the United States of America
                                              United States Attorney’s Building
                                              Justin W. Williams U.S. Attorney’s Building
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: 703-299-3700
                                              Fax: 703-299-3981
                                              Email Address: gordon.kromberg@@usdoj.gov




                                                 2
